 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 442 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Recognizing the importance of the Child and Adult Care Food Program and its positive effect on the lives of low-income children and families. 
 
 
Whereas Child and Adult Care Food Program participants under the Richard B. Russell National School Lunch Act include sponsoring organizations, child care centers, family day care homes, Head Start programs, at-risk after-school care centers, outside-school hours care centers, emergency shelters, and adult day care centers; 
Whereas 49,624 licensed child care centers with 2,300,000 children participated in the Child and Adult Care Food Program in 2008; 
Whereas 141,535 licensed or approved family child care homes with 849,000 children participated in the Child and Adult Care Food Program in 2008; 
Whereas 872 family child care sponsoring organizations participated in the Child and Adult Care Food Program in 2008; 
Whereas in 2008, 71 percent of all meals served in child care centers participating in the Child and Adult Care Food Program qualified for reimbursement at the rates established for free or reduced price meals; 
Whereas 78 percent of all meals served in family day care homes participating in the Child and Adult Care Food Program qualified for tier I reimbursement factors in 2008; 
Whereas the Child and Adult Care Food Program was cited as one of the important supports for long-term success in building strong family child care for low-income families; 
Whereas 87 percent of the family child care homes considered to be providing good quality child care participated in the Child and Adult Care Food Program; 
Whereas the Child and Adult Care Food Program, due to its unique combination of training and oversight, is an effective vehicle for supporting family child care providers and enhancing the care they provide; 
Whereas the Department of Agriculture’s evaluation of the Child and Adult Care Food Program found that children in the Child and Adult Care Food Program received meals that were nutritionally superior to those meals served in child care settings outside of the Child and Adult Care Food Program; 
Whereas studies have shown that young children feel safe and secure, pay attention, behave, and stay healthy, when they are well nourished; 
Whereas research has shown that children who participate in the Child and Adult Care Food Program eat more fruits, vegetables, milk, and have a better overall diet quality; 
Whereas the current economic crisis is causing more families to rely on the Child and Adult Care Food Program as they struggle to feed their children; 
Whereas the Child and Adult Care Food Program contributes to and supports quality child care that provides early education experiences; and 
Whereas participation in the Child and Adult Care Food Program, provides a basis for lifetime healthy eating behaviors: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of the Child and Adult Care Food Program and its overall positive effect on the lives of low-income children and families, as well as its positive effect on improving the quality of a child’s child care environment; 
(2)promotes program collaboration and encourages States to better coordinate the use of all Federal and State funding streams across early learning and child development systems and programs, including the Child and Adult Care Food Program; 
(3)recognizes the need to provide adequate resources to improve the availability and quality of nutritious meals and snacks served by Child and Adult Care Food Program facilities; 
(4)recognizes the impact of nonprofit and community organizations that work to increase the awareness of, and access to, the Child and Adult Care Food Program; 
(5)recognizes the need to provide States with resources to improve the availability of nutritious meals in child care; 
(6)recognizes that the Child and Adult Care Food Program provides a higher meal quality and a substantial nutrition contribution to the diets of children in child care; and 
(7)recognizes the Child and Adult Care Food Program can help young children establish healthy eating habits which help to prevent childhood obesity. 
 
Lorraine C. Miller,Clerk.
